DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendments of the drawings, specification, and claims 1 – 2, 7, 20, 23 – 24, 26, & 29, the cancellation of claims 21 & 27, and the addition of claims 30 – 31. Claims 11 – 12, 14, & 16 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2017/0028887 A1), in view of Brinster et al. (US 2011/0198896 A1).
With regard to claim 1, Schulze teaches a vehicle seat cover (paragraph [0002]), such as for a backrest (paragraph [0027]), comprising a covering, a carrier, and a nonwoven adhesive material (4) (paragraph [0023]) molded between the covering (2) and carrier (5) (paragraphs [0006], [0048], [0056] & Fig. 1B below). 

    PNG
    media_image1.png
    236
    269
    media_image1.png
    Greyscale

	Schulze fails to teach the covering material layer, the carrier material layer, and the adhesive layer have a depression molded therein; and wherein the depression is of a size and shape to provide additional legroom and/or to form at least a portion of a pocket.
Brinster et al. teach a seat panel pocket formed from a backrest cover panel (16/66) having a recessed portion (14) (Applicant’s “depression”) and a slot (18) (Applicant’s “shoulder portion”) is molded on the recessed portion surface, as shown in Fig. 2A & 2B. The recess provides at least a portion of a pocket for storage of roadmaps and other articles of convenience for the vehicle owner (paragraphs [0002] & [0029]).


Brinster’s panel w/recess molded therein (Fig. 2A)	    Applicant’s cover w/depression molded therein (Fig. 5E)

    PNG
    media_image2.png
    363
    487
    media_image2.png
    Greyscale
                                  
    PNG
    media_image3.png
    369
    218
    media_image3.png
    Greyscale

	Therefore, based on the teachings of Brinster et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide a pocket for storage of articles convenient for the vehicle owner, formed of a recessed portion and slot (“shoulder”) in the rear panel of the vehicle seat cover. 
With regard to claim 2, Schulze teaches the adhesive is applied to the cover by a pressure method (paragraphs [0023] & [0055]). However, Schulze does not teach the adhesive is applied using high frequency energy.
However, claim 2 defines the product by how the product was made.  Thus, claims 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a molded structure comprising a cover material joined to a carrier material using a nonwoven adhesive layer in between.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 10, Brinster et al. teach the seat panel (66) (Applicant’s “cover”) has a three-dimensional substantially shell-like shape, as shown below in Fig. 2B.

    PNG
    media_image4.png
    372
    406
    media_image4.png
    Greyscale


Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze & Brinster et al., as applied to claim 1 above, and further in view of Eckel et al. (U.S. Patent No. 5,747,393), Hobl et al. (US 2011/0053448 A1) and Ryan et al. (US 2002/0079121).
With regard to claim 5, Schulze et al. teach the cover is formed from a textile or natural material (paragraph [0042]), but does not teach the carrier material is a non-woven material (claim 5).


    PNG
    media_image5.png
    436
    386
    media_image5.png
    Greyscale

Therefore, based on the teachings of Eckel et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the woven carrier material of a vehicle seat cover with a nonwoven carrier material in order to ventilate air and transport moisture away from a person’s body.
With regard to claims 2 & 5, Schulze does not teach the adhesive nonwoven is a copolyester nonwoven or thermoplastic nonwoven (claim 5) and applied using high frequency energy (claim 2).
Hobl et al. teach a trim cover for a vehicle seat (paragraph [0010]) comprising woven and nonwoven fibrous plies joined by a suitable material, such as nonwoven (claim 5).  The nonwoven adhesive material is heat activated at high frequency (energy) for welding and has softening, melting, and “stick points” above room temperature (paragraph [0015]) (claim 2).
Therefore, based on the teachings of Hobl et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use copolyester or thermoplastic nonwoven adhesive materials for the nonwoven adhesive for joining plies of a vehicle cover because these heat activated adhesives will not delaminate at room temperature because they have high softening, melting, and stick point temperatures above room temperature.
Hobl et al. teach high frequency weldable bonding, but does not explicitly teach the high frequency during the welding process is created by an electromagnetic field exciting molecules and creating friction heat in combination with pressure to form the three-dimensional trim cover (claim 2).
Ryan et al. teach a radio frequency (RF) heating system and pressure (paragraph [0321]) for precision bonding of a first element to a second element (Fig. 11). RF energy means an alternating electromagnetic field having a frequency within the radio frequency spectrum (paragraphs [0168] & [0346]).
Therefore, based on the teachings of Ryan et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to create a high radio frequency energy for precision bonding as taught by Hobl et al. via an alternating electromagnetic field.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze & Brinster et al., as applied to claim 1 above, and further in view of Uebelacker et al. (US 2013/0161998).
Schulze does not teach the thickness of the cover.
Uebelacker et al. teach a vehicle seat cover having a thickness between 0.3 mm and 10 mm, and more preferably between 0.6 mm and 6 mm for stable support of the soft upholstery of the seat (paragraphs [0021] – [0022]).
Therefore, based on the teachings of Schulze, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the seat covering with a thickness in the range of 0.6 mm and 6 mm in order to provide stable support for the soft upholstery of the seat.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze & Brinster et al., as applied to claim 1 above, and further in view of Ecker et al., Hobl et al., and Uebelacker et al.
Schulze does not teach a Shore A hardness or the weight of the carrier non-woven material.
However, as discussed above, the combination of the references cited above teach a vehicle seat cover having the same compositional and structural features (same materials for each layer and overall thickness) as Applicant’s vehicle seat cover.  Therefore, a vehicle seat cover having the same compositional and structural features materials will have the same Shore A hardness and weight as claimed by Applicant.
In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Claims 23 – 26 & 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze & Brinster et al., as applied to claim 1 above, and further in view of Eckel et al. (U.S. Patent No. 5,747,393).
With regard to claim 23, Schulze teaches a woven carrier, but does not teach a carrier material is made of a non-woven fibrous material.
Eckel et al. teach a vehicle seat cover wherein the layers farthest away from the person’s body (Applicant’s “carrier material”) (see layers 2 – 5 of Fig. 1 below) are formed of press nonwoven material (Col. 1, Lines 44 – 49 & Col. 2, Line 60 – Col. 3, Line 5) in order to transport moisture away from the person’s body by ventilating air (“climatizing effect”) (Col. 1, Lines 5 – 15 & Col. 1 53 – Col. 2, Lines 13).

    PNG
    media_image5.png
    436
    386
    media_image5.png
    Greyscale

Therefore, based on the teachings of Eckel et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the woven carrier material of a vehicle seat cover with a nonwoven carrier material in order to ventilate air and transport moisture away from a person’s body.
With regard to claims 24 & 31, Brinster et al. teach the panel (66) (Applicant’s “cover) further comprises one or more attachment features (63 & 73) therein, disposed proximate to a shoulder portion (76) (Fig. 2B, shown below). The attachment features of the panel (“cover”) and retainer (Applicant’s “frame”) may be any combination suitable for joining the retainer to the panel (e.g. hole, slot, opening, protrusion, screw, stud, riveting, clip, hook, loop, etc. (paragraphs [0007], [0031], [0036] – [0045]).




Brinster’s “slot” w/proximate attachment features		Applicant’s “shoulder” w/proximate fastener openings

    PNG
    media_image4.png
    372
    406
    media_image4.png
    Greyscale
                              
    PNG
    media_image6.png
    394
    513
    media_image6.png
    Greyscale

With regard to claim 25, Brinster et al. teach an insert (Applicant’s “pocket material blank”) in Fig. 3B & 3C, shown below (paragraph [0034]). The insert is received within the depression, has one or more receiving portions therein that are complementary to an aligned with one or more fastener openings, wherein the pocket material blank forms at least a portion of the pocket (paragraphs [0033] – [0034]).
Brinster’s “insert” (Figs. 3B & 3C)		Applicant’s “pocket material blank” (Fig. 7B)

    PNG
    media_image7.png
    423
    534
    media_image7.png
    Greyscale
                           
    PNG
    media_image8.png
    299
    495
    media_image8.png
    Greyscale



With regard to claim 26, Brinster et al. teach at least a portion of a retainer (Applicant’s “fastening frame”) is disposed within at least a portion of the recess (“depression”) of the panel (“cover”) (paragraphs [0034] – [0039]), as shown in Fig. 4B & 5B below.

Brinster’s “retainer”				

    PNG
    media_image9.png
    289
    494
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    358
    402
    media_image10.png
    Greyscale
              
Applicant’s “fastening frame”

    PNG
    media_image11.png
    393
    591
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    395
    362
    media_image12.png
    Greyscale


With regard to claim 30, Brinster et al. teach the insert (“pocket material blank”) has an outer peripheral surface with one or more recessed portions extending from the outer peripheral surface of the insert into a body portion of the of the insert (see Figs. 3B – 3C, as discussed for claim 25 above).

Claims 20, 22, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze & Brinster et al., as applied to claim 1 above, and further in view of Philipott et al. (US 2004/0183356 A1).

With regard to claims 20 & 22, Philipott et al. teach vehicle seat cover for a back rest.  A cover (front rear cover) (4) and a padding screen (7) (rear seat cover) forms the backrest comprising crenelations (tabs) (46) (“fasteners along an encircling edge of the cover”) protruding from an outer peripheral surface thereof for inserting into holes (65). 
With regard to claim 28, Philipott et al. teach the crenelations (tabs) are used for fastening the pad screen (seat cover) to the frame (6) while also covering the outer edges of the shield frame (6) (paragraphs [0043] – [0049]). 

    PNG
    media_image13.png
    753
    559
    media_image13.png
    Greyscale

Therefore, based on the teachings of Philipott et al., it would have been obvious to one of ordinary skill in the art at prior to the effective filing date to anchor a seat cover comprising a covering material layer, adhesive layer, and carrier layer to a frame using crenelations (tabs) for covering the outer edges frame.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2017/0028887 A1).
Schulze teaches a vehicle seat cover (paragraph [0002]), such as for a backrest (paragraph [0027]), comprising a covering, a carrier, and a nonwoven adhesive material (4) (paragraph [0023]) molded between the covering (2) and carrier (5) (see Fig. 1B below). The cover may have a three-dimensional shell shape (Fig. 2A – 2E, 3).
Schulze do not teach the covering and carrier are molded together with the nonwoven adhesive layer using high frequency energy.
However, claim 29 defines the product by how the product was made.  Thus, claim 29 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a carrier material joined to a carrier material using an adhesive layer in between.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2017/0028887 A1), in view of Hobl et al. (US 2011/0053448 A1) & Ryan et al. (US 2002/0079121 A1).
Schulze teaches a vehicle seat cover (paragraph [0002]), such as for a backrest (paragraph [0027]), comprising a covering, a carrier, and a nonwoven adhesive material (4) (paragraph [0023]) molded between the covering (2) and carrier (5) (see Fig. 1B below).  The cover may have a three-dimensional shell shape (Fig. 2A – 2E, 3).

    PNG
    media_image1.png
    236
    269
    media_image1.png
    Greyscale

	Schulze fails to teach the adhesive nonwoven between the covering and the carrier is formed by high frequency welding by supplying HF energy and pressure to form a 3D trim covering.
Hobl et al. teach a trim cover for a vehicle seat (paragraph [0010]) comprising woven and nonwoven fibrous plies joined by a suitable material, such as nonwoven thermoplastic or copolyester adhesive, such as Spunfab PA1801.  The nonwoven 
Therefore, based on the teachings of Hobl et al., it would have been obvious to one of ordinary skill in the art at prior to the effective filing date to use copolyester or thermoplastic nonwoven adhesive materials for the nonwoven adhesive for joining plies of a vehicle cover because these heat activated adhesives will not delaminate at room temperature because they have high softening, melting, and stick point temperatures above room temperature.
Hobl et al. teach high frequency weldable bonding, but does not explicitly teach the high frequency during the welding process is created by an electromagnetic field exciting molecules and creating friction heat in combination with pressure to form the three-dimensional trim cover.
Ryan et al. teach a radio frequency (RF) heating system and pressure (paragraph [0321]) for precision bonding of a first element to a second element (Fig. 11). RF energy means an alternating electromagnetic field having a frequency within the radio frequency spectrum (paragraphs [0168] & [0346]).
Therefore, based on the teachings of Ryan et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to create a high radio frequency energy for precision bonding as taught by Hobl et al. via an alternating electromagnetic field.

Response to Arguments
Applicant argues, “Claims 2 and 7 have been rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, joint inventor, or applicant regards as the invention…The requested amendments to the instant application have been made solely for the purpose of the more fully claiming the invention and/or to expedite prosecution of the present application…” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 2 & 7, the rejection under 35 U.S.C. 112(b) of claims 2 & 7 has been withdrawn. 

Applicant argues, “The prior art cited by the Examiner within the outstanding final Office Action, among other things, fail to disclose the following as required by the claims of the instant application:

    PNG
    media_image14.png
    699
    558
    media_image14.png
    Greyscale

“As a result, it is the Applicant’s belief that the prior art cited by the Examiner within the outstanding final Office Action, neither along or in combination, teach all of the limitations set forth within claims 1 and 29 as amended within Section II of this communication titled ‘Claim Listing’
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive for the following reasons:
With regard to “a three-dimensional (3D) substantially shell-like shaped cover having a depression molded therein for additional leg room and/or pocket room” (#1), Applicant's arguments have been fully considered but they are not persuasive. As 
With regard to “a carrier layer that is made of a non-woven material” (#2), Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, Eckel et al. teach a vehicle seat cover wherein the layers farthest away from the person’s body (Applicant’s “carrier material”) (see layers 2 – 5 of Fig. 1 below) are formed of press nonwoven material (Col. 1, Lines 44 – 49 & Col. 2, Line 60 – Col. 3, Line 5) in order to transport moisture away from the person’s body by ventilating air (“climatizing effect”) (Col. 1, Lines 5 – 15 & Col. 1 53 – Col. 2, Lines 13).
With regard to “a pocket material blank having one or more recessed portions extending from an outer peripheral surface of the pocket material blank and into a body portion of the pocket material blank” (#3), Applicant's arguments have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to Applicant’s new amendment of “a should portion that is molded onto a depression surface defining the depression” (#4), Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to a fastening frame that is received and/or retained within at least a portion of the depression (#5), Applicant's arguments have been fully considered but 
With regard to Applicant’s new amendment of “a fastening frame that is disposed proximate to at least a portion of the shoulder portion” (#6), Applicant’s arguments with respect to claim(s) 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to Applicant’s new amendment of “one or more fastener openings that are disposed proximate to the shoulder portion on the depression surface of the cover” (#7), Applicant’s arguments with respect to claim(s) 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to “a cover that is formed using high frequency energy that generates a magnetic field that excites molecules and creates friction heat that in combination with the pressure forms the three-dimensionally shaped cover” (#8), Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Ryan et al. teach a method of bonding using high radio frequency (RF) energy that generates a magnetic field that excites the adhesive material, that combined with pressure, forms a precise bond between bonded elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781